This suit is a companion case to cause No. 9253, styled A. F. Parker, Appellant, v. State of Texas et al., Appellees, 68 S.W.2d 637, this day decided by this Court.
In this case the Arroyo-Colorado navigation district of Cameron and Willacy counties was the plaintiff below, while in cause No. 9253, the state of Texas and Cameron county were the plaintiffs below.
All the propositions of law presented in this appeal are also presented in cause No. 9253. We do not deem it necessary to discuss each one of these propositions as here presented, as same are fully discussed in our opinion in cause No. 9253. For the reasons given in that opinion, all of appellant's propositions will be overruled.
The judgment is affirmed.
 *Page 221